Exhibit 99.1 BEZEQ THE ISRAEL TELECOMMUNICATION CORP. LIMITED CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) The information contained in these financial statements constitutes a translation of the financial statements publishedby the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version andthe only one having legal effect.This translation was prepared for convenience purposes only. Bezeq The Israel Telecommunication Corp. Limited Condensed Consolidated Interim Financial Statements as at June 30, 2010 (unaudited) Contents Page Review Report 2 Condensed Consolidated Interim Financial Statements as at June 30, 2010 (unaudited) Condensed Consolidated Interim Statements of Financial Position 3-4 Condensed Consolidated Interim Statements of Income 5 Condensed Consolidated Interim Statements of Comprehensive Income 7 Condensed Consolidated Interim Statements of Changes in Equity 9 Condensed Consolidated Interim Statements of Cash Flows 11 Notes to the Condensed Consolidated Interim Financial Statements 13 Somekh Chaikin Telephone 972 25312000 8 Hartum Street, Har Hotzvim Fax 972 25312044 PO Box 212, Jerusalem 91001 Internet www.kpmg.co.il Israel Review Report to the Shareholders of “Bezeq” The Israel Telecommunication Corp. Limited Introduction We have reviewed the accompanying financial information of Bezeq The Israel Telecommunication Corporation Ltd. and its subsidiaries (“the Group"), comprising of the condensed consolidated interim statement of financial position as of June 30, 2010 and the related condensed consolidated interim statements of income, comprehensive income, changes in equity and cash flows for the six and three month periods then ended. The Board of Directors and Management are responsible for the preparation and presentation of this interim financial information in accordance with IAS 34 - “Interim Financial Reporting”, and are also responsible for the preparation of financial information for this interim period in accordance with Section D of the Securities Regulations (Periodic and Immediate Reports) 1970. Our responsibility is to express a conclusion on this interim financial information based on our review. Review scope We conducted our review in accordance with Standard on Review Engagements 1, “Review of Interim Financial Information Performed by the Independent Auditor of the Entity”of the Institute of Certified Public Accountants in Israel. A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with accepted accounting principles in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the accompanying financial information was not prepared, in all material respects, in accordance with IAS 34. In addition to that mentioned in the previous paragraph, based on our review, nothing has come to our attention that causes us to believe that the accompanying interim financial information does not comply, in all material respects, with the disclosure requirements of Section D of the Securities Regulations (Periodic and Immediate Reports),1970. Without qualifying our above conclusion, we draw attention to the claims made against the Group of which the exposure cannot yet be assessed or calculated, as described in Note 6. Sincerely, Somekh Chaikin Certified Public Accountants August 2, 2010 2 Condensed Consolidated Interim Statements of Financial Position June 30, 2010 June 30, 2009 December 31, 2009 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Assets Cash and cash equivalents Investments, including derivatives 47 Trade receivables Other receivables Inventory Current tax assets - 2 - Assets held for sale 38 64 40 Total current assets 3,393 3,794 3,699 Investments, including derivatives Trade and other receivables Broadcasting rights, net of rights exercised - - Property, plant and equipment * * Intangible assets Deferred and other expenses * * Investments in equity-accounted investees (mainly loans) 31 Deferred tax assets 334 461 392 Total non-current assets 10,427 10,826 10,242 Total assets 13,820 14,620 13,941 3 Bezeq The Israel Telecommunication Corp. Limited June 30, 2010 June 30, 2009 December 31, 2009 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Liabilities Debentures, loans and borrowings Trade payables Other payables, including derivatives Current tax liabilities Deferred income 33 59 36 Provisions Employee benefits 454 352 505 Total current liabilities 3,875 4,152 3,689 Debentures Bank loans Loans from institutions - - Loans from non-controlling interests in a subsidiary - - Employee benefits Deferred income and others 5 17 5 Provisions 73 66 71 Deferred tax liabilities 76 62 70 Total non-current liabilities 4,496 5,773 3,714 Total liabilities 8,371 9,925 7,403 Equity Total equity attributable to Company shareholders Non-controlling interests 49 ) (6 ) Total equity 5,449 4,695 6,538 Total equity and liabilities 13,820 14,620 13,941 Shlomo Rodav Avi Gabbay Alan Gelman Chairman of the Board CEO Deputy CEO and CFO Date of approval of the financial statements: August 2, 2010 *Retrospective application by restatement, see Note 3 The attached notes are an integral part of the condensed consolidated interim financial statements. 4 Bezeq The Israel Telecommunication Corp. Limited Condensed Consolidated Interim Statements of Income Six months ended Three months ended Year ended June 30 June 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions NIS millions NIS millions Continuing operations Revenue (Note 9) 5,896 5,663 2,981 2,872 11,519 Costs and expenses Depreciation and amortization Salaries Operating and general expenses (Note 10) Other operating expenses (income), net ) ) ) 4 201 4,032 4,046 1,991 2,054 8,547 Operating profit 1,864 1,617 990 818 2,972 Finance income (expenses) Finance income 66 Finance expenses ) Finance income (expenses), net ) 29 ) (1 ) 31 Profit after finance income (expenses), net Share in profits (losses) of equity-accounted investees ) 4 ) 2 ) Profit before income tax Income tax 462 443 231 222 807 Profit for the period from continuing operations 1,280 1,207 638 597 2,162 Discontinued operations Profit (loss) for the period from discontinued operations - ) - ) 1,379 Profit for the period 1,280 1,111 638 502 3,541 The attached notes are an integral part of the condensed consolidated interim financial statements. 5 Bezeq The Israel Telecommunication Corp. Limited Condensed Consolidated Interim Statements of Income (Contd.) Six months ended Three months ended Year ended June 30 June 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions NIS millions NIS millions Attributable to: Company shareholders Profit for the period from continuing operations Profit (loss) for the periodfrom discontinued operations - ) - ) 1,446 1,280 1,149 638 541 3,603 Non-controlling interests Profit for the period from continuing operations -
